UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35164 ONVIA, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 91-1859172 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of Principal Executive Offices) (206) 282-5170 (Registrant’s Telephone Number, Including Area Code) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $.0001 par value per share The NASDAQ Capital Market Rights to Purchase Series RA Junior Participating Preferred Stock The NASDAQ Capital Market Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant, based on the closing price on June 30, 2013, as reported on the NASDAQ Capital Market, was $23,031,575. The number of shares of the registrant’s common stock outstanding at March 1, 2014 was 7,356,189. 1 ONVIA, INC. FORM 10-K For the Year Ended December 31, 2013 INDEX PAGE PART 1. ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 13 ITEM 1B. UNRESOLVED STAFF COMMENTS 19 ITEM 2. PROPERTIES 19 ITEM 3. LEGAL PROCEEDINGS 19 ITEM 4. MINE SAFETY DISCLOSURES 19 PART II. ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 21 ITEM 6. SELECTED CONSOLIDATED FINANCIAL DATA 21 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 ITEM 7A. QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 31 CONSOLIDATED BALANCE SHEETS 31 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS 32 CONSOLIDATED STATEMENTS OF CASH FLOWS 33 CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY 34 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 35 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 49 ITEM 9A. CONTROLS AND PROCEDURES 49 ITEM 9B. OTHER INFORMATION 49 PART III. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 50 ITEM 11. EXECUTIVE COMPENSATION 50 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 50 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 51 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 51 PART IV. ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 52 SIGNATURES 55 2 PART I CAUTIONARY STATEMENT In addition to the historical information contained herein, the discussion and analysis in this report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 regarding expected increases in revenue, clients, contracts and contract value, cash flow, profitability and stockholder value.When used in this discussion, the words “believes,” “anticipates,” “may,” “will,” “should,” “expects,” “plans,” “estimates,” “predicts,” “potential,” “continue,” “intends”, “indicates” or the negative of these and similar expressions are intended to identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not a forward-looking statement.Forward-looking statements include, but are not limited to, statements about our plans, objectives, expectations and intentions and are subject to risks and uncertainties that could cause actual results to differ materially from those expected or implied by these forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the factors described under “Risk Factors”, “Business”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report.Except as required by law, Onvia undertakes no obligation to publicly release any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of anticipated events.Readers are urged, however, to review the factors and risks described in reports Onvia files from time to time with the Securities and Exchange Commission. The following discussion should also be read in conjunction with the Consolidated Financial Statements and accompanying Notes thereto included in this report. In this report, we rely on and refer to information and statistics regarding the markets for various products.We obtained this information from third-party sources, discussions with our clients and our own estimates.We believe that these third-party sources are reliable, but we have not independently verified them and there can be no assurance that they are accurate. ITEM 1. BUSINESS In this report, the words “we,” “our,” “us,” “Onvia,” or the “Company” refer to Onvia, Inc. and its wholly owned subsidiary. Company Overview Onvia is a leading provider of business information and research solutions that help companies plan, market and sell to government agencies throughout the United States (or U.S.).Onvia’s business solutions provide clients online access to proprietary information about government procurement activity across local, state, and federal government agencies.The business intelligence derived from our solutions allows clients to identify and research new market opportunities, analyze market trends, and obtain valuable insights about their competitors and channel partners.We believe our business solutions provide clients with a distinct competitive advantage, increased revenue opportunities, and strategic insight into the public sector market. The Company’s procurement solutions include proprietary content and analytical tools that deliver essential insight and intelligence necessary to win more business with state, local and federal governments.Onvia targets companies that operate regionally or nationally, have a long-term strategic interest in the public sector and focus primarily on the decentralized State, Local and Education (SLED) market.We believe this model will produce higher margins, providing the flexibility to price products based upon the value that we create for clients, not based upon the cost of fulfillment. In 2011, we entered the second phase of business transformation plan and intended to leverage the Company’s investment in a rich public sector procurement database.Over the last three years we have repositioned Onvia’s value proposition from an aggregator of public procurement documents to a provider of comprehensive public sector business intelligence and rebuilt the foundation of the business which we believe is now positioned to generate accelerating subscription revenue and Adjusted EBITDA (see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below for more information regarding Adjusted EBITDA). 3 In 2012 we executed a number of initiatives in Phase I of the transition plan intended to stabilize the business. · In February 2012, we launched “Onvia 5,” which improved the usability and “find-ability” features of the database. Onvia 5 was the first release intended to help stabilize the business. · In July 2012, Onvia launched a new solution, Term Contract Center, designed to provide clients maximum visibility into over 150,000 recurring contracts.Term Contract Center helps clients identify which contracts to pursue, including the incumbent vendor and the price the agency has paid for the contract. · In December 2012, we launched the first update to Spending Forecast Center with Project Previews, a data mining tool that helps clients focus on those future business opportunities from budgets and capital improvement plans where they have the greatest probability of winning. In 2012, we completed the first phase of the transformation plan evidenced by the stabilization of Annual Contract Value (or “ACV”) and subscription revenue.In 2013, we entered phase II of the transformation plan intended to accelerate growth in subscription revenue and Adjusted EBITDA, with the following results: · New client bookings increased by 28% in 2013 compared to 2012, but slower than originally planned. · New client Annual Contract Value per Customer (or “ACVC”) increased to $13,599 in 2013 up from $8,891 in 2012, an increase of 53%. · ACVC from existing clients grew by 20% over 2012. · In the first quarter we launched Onvia 6 which included solution based workflows to help clients more effectively and efficiently access relevant content. · In the third quarter, we separated content production from the publishing system and we now deliver 90% of content on the same day as we capture it from the original source. · In the fourth quarter, we launched Vendor Center which provides strategic intelligence on companies that do business with state and local governments.Our clients can now identify, track and benchmark competitors and potential partners in a single solution. We implemented adjustments to our go-to-market strategy beginning in the fourth quarter of 2013: · We tightened our target market and now focus on companies that do business regionally or nationally. · The Enterprise and Small/Medium Business (SMB) sales forces were merged into one sales organization, separated by function, not by client segment.The Business Development organization focuses on new client acquisition, and the Client Success organization is responsible for the renewal and expansion of existing subscription contracts. · Within the Client Success organization, we separated responsibility for client service from contract cross-sell/upsell intended to provide more focus on the client and their business objectives. · We created a first year client team exclusively responsible for the consistent onboarding of new clients, intended to improve first year retention rates. In 2014, we are executing four initiatives intended to build on results achieved in the fourth quarter of 2013 and further accelerate subscription revenue and Adjusted EBTIDA.These four initiatives are: 1. Accelerate new client acquisition within the newly defined target market. 2. Improve first year client retention and renew our best tenured, long term clients. 3. Maximize growth within our existing client base. 4. Continue to drive enhancements to our existing platform and to innovate new solutions that make Onvia a strategic business partner with its clients. The Onvia solution includes access to the Onvia Database, Spending Forecast Center, Term Contract Center, Vendor Center and the Onvia Guide.These services are sometimes bundled with management information reports in multiple elements arrangements.Refer to the discussions below under “Products and Services” for a description of these products and services, and under “Critical Accounting Policies and Management Estimates” for a discussion of how sales price is allocated between the elements in a multiple elements arrangement and how revenue is recognized on each element.Subscriptions to the Onvia Database are typically prepaid, have a minimum term of one year and revenues are recognized ratably over the term of the subscription.Subscriptions are generally priced based upon the geographic range, nature of content purchased, and the number of users accessing the database. Most of Onvia’s revenues are generated from sales to companies that leverage our information for their own internal use, and to businesses that license our content for redistribution.Revenue from businesses who license our content for resale to their own clients is classified as Content License revenue.Content license contracts are generally multi-year arrangements and typically have higher annual contract values than our subscription-based services.Revenue from content license agreements is recognized over the term of the agreement. 4 Onvia was incorporated in January 2000 in the state of Delaware.Our principal corporate office is located in Seattle, Washington.Our securities trade on The NASDAQ Capital Market under the symbol ONVI. Industry Background Selling to the public sector is highly competitive and insight into this market is extremely valuable.The variety, volume and unstructured nature of public sector procurement information make it difficult for businesses to analyze, evaluate and target the market for their goods and services.The agency self- reporting process provides short term visibility into specific government contracting information and events, but does not provide businesses the value addedbusinessintelligence to strategically maximize their public sector business.There is a strong need for a strategic business partner that provides deep market intelligence as a key resource for decision making.This ideal partner will provide impactful insight that drives companies to select the right target market, allocate internal resources toward the most profitable segments, maximize public sector margins through intelligent pricing and develop strategic public sector relationships all with the long term objective of winning more government business. The procurement capture process is complicated and comprised of multiple elements and information types.Businesses must evaluate a variety of different sources of procurement information and activities to understand their individual markets and to make strategic decisions.These data types include: ● Annual Budgets ● Bidders Lists ● Capital Improvement Plans
